Citation Nr: 0710251	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which reopened the veteran's previously 
denied claim of entitlement to service connection for a 
bilateral hearing loss then denied the claim on the merits.

In January 2007 the veteran and his witness appeared at the 
RO and offered testimony in support of the veteran's claim.  
A transcript of the testimony has been associated with the 
veteran's claims file.  At the hearing the veteran submitted 
additional evidence accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudication of this appeal.

The veteran's claim for entitlement to service connection for 
a bilateral hearing loss was initially denied by unappealed 
RO rating actions dated in February 1946 and December 1958. 
An unappealed determination by the RO in January 1972 found 
that the veteran had not submitted new and material evidence 
to reopen the previously denied claim for service connection 
for hearing loss.  In the June 2002 rating determination from 
which this appeal ensued, the RO reopened the veteran's 
previously denied claim and considered the claim on a de novo 
basis in light of all the evidence of record.  The Board, in 
the first instance, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a bilateral hearing loss is properly before 
the Board.



FINDINGS OF FACT

1.  Service connection for hearing loss was denied by 
unappealed RO rating decisions in February 1946 and December 
1958; an unappealed RO rating decision in January 1972 found 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claim.

2.  Evidence received since the January 1972 rating decision 
that declined to reopen the claim for service connection for 
hearing loss includes evidence, which in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.

3.  Currently diagnosed bilateral hearing loss was not 
present in service, nor was a sensorineural hearing loss 
noted within one year following service discharge, and there 
is no competent evidence of a nexus between the veteran's 
current hearing loss and his period of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, January 2005, 
and March 2006; a rating decision in June 2002; a statement 
of the case in December 2002; and a supplemental statement of 
the case in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has associated with the veteran's claims file a 
VA medical opinion in relation to the veteran's claim.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

I.  New and material evidence to reopen the claim for service 
connection for a bilateral hearing loss

The RO in unappealed rating decisions dated in February 1946 
and December 1958 denied service connection for hearing loss 
on the basis that hearing loss was not demonstrated in 
service.

The evidence on file at the time of the January 1972 rating 
decision, when the RO last considered this matter and found 
that new and material evidence had not been submitted to 
reopen the claim, is briefly summarized.

The chronological service medical records were negative for 
complaints, findings, or diagnoses of any hearing loss.  On 
the veteran's February 1946 medical examination for service 
separation his hearing on spoken and whispered voice testing 
was 15/15, bilaterally.  The veteran's ears were noted to 
have no defects or disease.

Also on file in 1972 was a statement from a shipmate of the 
veteran and statements from four private physicians.  The 
veteran's shipmate recalled the veteran being thrown from a 
truck, landing on his head and being rendered unconscious.  
This individual stated that as a result of this injury the 
veteran could have had hearing problems as he had to report 
to the dispensary every morning for an ear fungus after the 
accident.

The statements from the veteran's private physicians reported 
that audiometry performed in 1962 revealed that the veteran 
had mixed neuron-sensory hearing loss, essentially conductive 
in nature, with left ear worse than right; he was noted on 
ENT examination in March 1969 to have otosclerosis 
(conduction deafness); and  he underwent a right stapedectomy 
in September 1969.  One of these physicians, Dr. D.E.G, 
stated that he had known the veteran since 1954 and "only 
tried to advise him that he had a service connected hearing 
loss since 1942 when he suddenly lost his hearing in his left 
ear."  He added that the veteran's hearing loss was 
definitely service connected.

The RO in 1972 declined to reopen the veteran's claim for 
service connection for bilateral hearing loss.  At that time 
the RO essentially determined that the evidence showed 
evaluation and treatment of hearing loss of post service 
origin and thus was not new and material evidence such as to 
reopen the previously denied claim.  The veteran was notified 
of that decision and of his appellate rights.  He did not 
appeal that decision, which is final.  38 U.S.C.A. § 7105.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received subsequent to the January 1972 rating 
action and not duplicative of evidence previously of file 
includes more recent audiological evaluations of the 
veteran's hearing, to include reports of a VA audio 
examination and a VA ear disease examination in April 2002 as 
well as testimony elicited from the veteran and his witness 
at his hearing in January 2007.

The veteran has testified under oath concerning incidents in 
service which he believes resulted in problems with hearing 
and the continuation of related hearing disability 
thereafter.  His testimony is presumed credible for purpose 
of considering whether it constitutes new and material 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where the determinative 
issue involves continuity of symptomatology, testimony may 
suffice to reopen a claim, if testimony relates to continuity 
of symptomatology that was not previously provided with the 
original claim, and it provides a direct link between the 
veteran's active service and the current state of his 
condition.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  
The veteran's testimony meets this test. As such, the newly 
received evidence represents new and material evidence, which 
raises a reasonable possibility of substantiating the 
veteran's claims when considered with the evidence previously 
of record.  Having agreed with the RO determination that new 
and material evidence has been submitted, the veteran's 
previously denied claim for service connection for a 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

II. Service connection for a bilateral hearing loss

In hearing testimony and statements on file, the veteran 
contends that he has bilateral hearing loss that originated 
in service or is otherwise the result of his period of active 
duty.  In this regard, he maintains that during his naval 
service in World War II he contacted a fungus in his ears, 
which was treated by a pharmacist mate.  He maintains that 
following this event he started to develop a hearing deficit 
that became progressively worse as a result of a head trauma 
he experienced as a result of being ejected from a moving 
vehicle.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Here none of the service medical records show complaints or 
findings referable to hearing loss.  On the veteran's 
February 1946 medical examination for service separation, his 
hearing on spoken and whispered voice testing was 15/15, 
bilaterally.  The veteran's ears were noted to have no 
defects or disease.

Post service there is no showing of history, complaints, or 
findings of sensorineural hearing loss within the one-year 
period immediately following the veteran's discharge from 
service in February 1946.  Although several of the veteran's 
treating physicians have reported observing that the veteran 
had evidence of hearing loss in the early 1950's, medical 
documentation reflecting clinical findings of bilateral 
sensorineural hearing loss is not shown until the early 
1960's, approximately 15 years following service separation.  
This is too remote in time from service to support the claim 
that the veteran's hearing loss is related to service absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

With regard to medical evidence, the Board acknowledges that 
one of the veteran's treating physicians, Dr. V.G., has 
stated that the veteran has been under his care for impaired 
hearing for many years, since 1946.  However, neither this 
physician nor any other of the veteran's private physicians, 
who have commented on the history of the veteran's hearing 
loss, provided any pertinent contemporaneous documentation, 
such as treatment records or audiological evaluations to 
substantiate the assertion that the veteran demonstrated a 
hearing loss within the immediate post service period. 

Another physician, Dr. D.E.G. has stated in September 1971 
that the veteran's hearing loss was "definitely service 
connected."  However, that physician also stated that he had 
only treated the veteran since 1954 and relied upon the 
veteran's reported difficulty hearing in 1942 to render that 
opinion.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

A VA examiner in April 2002, after reviewing the veteran's 
claims file and examining the veteran, opined that the 
veteran's hearing loss was not related to service.  He 
observed that the veteran's hearing loss was associated by a 
private physician, Dr. M.B.K., in November 1971 to a 
diagnosis of otosclerosis.  He further observed that 
otosclerosis is a primary disease of bone of the idle ear 
causing stapes fixation and is not secondary to trauma.  He 
also noted that the veteran had a normal screening hearing 
test at the time of separation from service.  He concluded 
that the veteran's hearing loss is unrelated to any head 
injury sustained in service.  No evidence has been submitted 
to rebut this opinion or to link the veteran's hearing loss 
to any other event in service, to include his alleged problem 
with a fungus infection therein.  The Board fins the April 
2002 VA examiner's opinion to be the most persuasive evidence 
in this case because that examiner evaluated the veteran's 
service records and post-service medical evidence, and 
rendered that opinion after reviewing previous opinions.

In this case, absent from the record does not support a 
finding that the veteran's post service bilateral hearing 
loss is related to the veteran's period of service or any 
event thereof, including any claimed injury.  The medical 
evidence does not support findings or opinions to that 
effect, and the record does not reflect that the veteran has 
the requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
this disorder because the most persuasive evidence does not 
show that the hearing loss was incurred during the veterans 
service, that sensorineural hearing loss manifested to a 
compensable degree within one year following his separation 
from service, or that any current hearing loss is the result 
of his service or any disease or injury therein.  
Accordingly, the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


